Exhibit 10.1

 

BANC OF AMERICA SECURITIES LLC

BANC OF AMERICA BRIDGE LLC

BANK OF AMERICA, N.A.

One Bryant Park

New York, New York 10036

214 North Tryon Street

Charlotte, North Carolina 28255

  

THE BANK OF NOVA SCOTIA

One Liberty Plaza

New York, New York 10006

July 10, 2008

Ashland Inc.

50 E. RiverCenter Boulevard

P.O. Box 391

Covington, Kentucky 41012-0391

Attention:        Kevin Willis

Project Viking

Commitment Letter

$1.950 Billion Senior Credit Facilities

$750.0 Million Senior Bridge Facility

Ladies and Gentlemen:

You have advised Bank of America, N.A. (“Bank of America”), The Bank of Nova
Scotia (“Scotiabank” and, together with Bank of America, the “Committing
Banks”), Banc of America Bridge LLC (“Banc of America Bridge”), and Banc of
America Securities LLC (“BAS” and, together with Banc of America Bridge and the
Committing Banks, the “Committing Parties”) that Ashland Inc., a Kentucky
corporation (the “Borrower” or “you”), intends to acquire (the “Acquisition”)
all of the stock of Hercules Incorporated, a Delaware corporation (the “Acquired
Business”) (the Borrower, the Acquired Business and their subsidiaries are
sometimes collectively referred to herein as the “Companies”), from the
shareholders of the Acquired Business, for consideration consisting of not more
than $2.162 billion in cash and 0.093 shares of the Borrower’s common stock for
each share of the Acquired Business’ common stock (as more fully provided in the
Acquisition Agreement (as defined below)) issued to shareholders of the Acquired
Business. The Acquisition will be effected through the merger of a newly created
wholly-owned subsidiary of the Borrower with and into the Acquired Business,
with the Acquired Business being the surviving corporation as a wholly owned
subsidiary of the Borrower.

You have also advised us that you intend to finance the Acquisition, the costs
and expenses related to the Transaction (as hereinafter defined), the repayment
of certain existing indebtedness of the Companies (the “Refinancing”) and the
ongoing working capital and other general corporate purposes of the Companies
after consummation of the Acquisition from the following sources (and that no
financing other than the financing described herein will be required in
connection with the Transaction): (a) at least $871.0 million of cash on hand at
the Borrower and at least a number of shares of common stock of the Borrower as
set forth in the



--------------------------------------------------------------------------------

previous paragraph issued to shareholders of the Acquired Business (the “Equity
Consideration”); (b) up to $1.950 billion in senior secured credit facilities of
the Borrower (collectively, the “Senior Credit Facilities”), comprised of
(i) term loan A facilities (the “Term A Facility”) aggregating up to $600.0
million, (ii) term loan B facilities (the “Term B Facility”) aggregating up to
$850.0 million and (iii) a revolving credit facility of up to $500.0 million;
and (c) at least $750.0 million in gross proceeds from the issuance and sale by
the Borrower of senior unsecured notes having the same guarantees as the Senior
Credit Facilities (the “Senior Notes”) or, alternatively, up to $750.0 million
of senior unsecured loans under a bridge facility (the “Bridge Facility” and,
together with the Senior Credit Facilities, the “Facilities”) made available to
the Borrower as interim financing to the Permanent Securities referred to below
(such senior loans being the “Bridge Loans” and, together with any Rollover
Loans and Exchange Notes (as defined in Annex II hereto), the “Bridge
Financing”). It is understood that up to $100.0 million of the Term A Facility
and $100.0 million of the Term B Facility may be replaced prior to the Closing
Date or repaid after the Closing Date with an accounts receivable securitization
facility of the Borrower as described in Annex IV hereto and otherwise on
customary terms and conditions (the “A/R Facility”), with the proceeds of such
A/R Facility reducing or repaying, as the case may be, the Term A Facility and
Term B Facility on a dollar for dollar basis allocated between such facilities
in consultation with the Borrower as the Lead Arrangers may reasonably
determine. The $100.0 million of the Term A Facility and $100.0 million of the
Term B Facility which may be funded on the Closing Date in lieu of the A/R
Facility is referred to herein as the “A/R Facility Backstop.” The Acquisition,
the issuance of the Equity Consideration, the entering into and funding of the
Senior Credit Facilities, the issuance and sale of the Senior Notes or the
entering into and funding of the Bridge Facility, the Refinancing and all
related transactions are hereinafter collectively referred to as the
“Transaction.” The sources and uses for the financing for the Transaction are as
set forth on Schedule I hereto.

BAS, Scotiabank and Scotia Capital (USA) Inc. (“Scotia Capital”) have also
delivered to you a separate engagement letter dated the date hereof (the
“Engagement Letter”) setting forth the terms on which BAS and Scotia Capital are
willing to act as joint lead underwriters, joint lead initial purchasers, joint
lead arrangers and joint lead placement agents for (i) the Senior Notes or
(ii) if the Bridge Facility is funded on the Closing Date, the senior unsecured
notes or any other securities of the Companies that may be issued after the
Closing Date for the purpose of refinancing all or a portion of the outstanding
amounts under the Bridge Facility (the “Permanent Securities”).

1. Commitments. In connection with the foregoing, (a) each of Bank of America
and Scotiabank, severally and not jointly, are pleased to advise you of its
commitment to provide 50% and 50%, respectively, of the principal amount of the
Senior Credit Facilities and Bank of America’s willingness to act as the sole
and exclusive administrative agent (in such capacity, the “Administrative
Agent”) for the Senior Credit Facilities, all upon and subject to the terms and
conditions set forth in this letter and in the summary of terms attached as
Annex I and Annex III hereto (collectively, the “Senior Financing Summary of
Terms”), (b) each of BAS and Scotiabank, jointly and not severally, are pleased
to advise you of their willingness, as the joint lead arrangers and joint book
running managers (in such capacities, the “Senior Lead Arrangers”) for the
Senior Credit Facilities, to form a syndicate of financial institutions and
institutional lenders (collectively, the “Senior Lenders”) in consultation with
you for the Senior Credit Facilities, including Bank of America and Scotiabank;
provided that BAS will have “left”

 

-2-



--------------------------------------------------------------------------------

placement in all marketing materials and other documentation used in connection
with the Senior Credit Facilities and will have the roles associated with such
“left” placement, (c) each of Banc of America Bridge and Scotiabank, severally
and not jointly, are pleased to advise you of its commitment to provide 50% and
50%, respectively, of the principal amount of the Bridge Facility, all upon and
subject to the terms and conditions set forth in this letter and in the summary
of terms attached as Annex II and Annex III hereto (collectively, the “Bridge
Summary of Terms” and, together with the Senior Financing Summary of Terms, the
“Summaries of Terms” and, together with this letter agreement, the “Commitment
Letter”), and (d) each of BAS and Scotiabank, are also pleased to advise you of
their willingness, as the joint lead arrangers and joint book running managers
(in such capacities, the “Bridge Lead Arrangers”; BAS and Scotiabank acting in
their capacities as Senior Lead Arrangers and/or Bridge Lead Arrangers are
sometimes referred to herein as the “Lead Arrangers”) for the Bridge Facility,
to form a syndicate of financial institutions and institutional lenders
(collectively, the “Bridge Lenders” and, together with the Senior Lenders, the
“Lenders”) for the Bridge Facility, including Banc of America Bridge and
Scotiabank (the “Initial Bridge Lenders”); provided that BAS will have “left”
placement in all marketing materials and other documentation used in connection
with the Bridge Facility and will have the roles associated with such “left”
placement. All capitalized terms used and not otherwise defined herein shall
have the same meanings as specified therefor in the Summaries of Terms. If you
accept this Commitment Letter as provided below in respect of the Senior Credit
Facilities, the date of the initial funding under the Senior Credit Facilities,
and/or if you accept this Commitment Letter as provided below in respect of the
Bridge Facility, the date of the initial funding of the Bridge Facility or of
the issuance and sale of the Senior Notes in lieu of funding the Bridge
Facility, in each case, is referred to herein as the “Closing Date.”

2. Syndication. The Lead Arrangers intend to commence syndication of each of the
Facilities promptly upon your acceptance of the terms of this Commitment Letter
and the Fee Letter related to such Facility, and the commitment of the
Commitment Banks hereunder, as the case may be, related to such Facility shall
be reduced dollar-for-dollar as and when corresponding commitments received from
the Senior Lenders or Bridge Lenders, as the case may be, are funded on the
Closing Date. You agree to actively assist, and to use commercially reasonable
efforts to cause the Acquired Business to actively assist, the Lead Arrangers in
achieving a syndication of each such Facility that is satisfactory to the Lead
Arrangers and you. Such assistance shall include (a) your providing and causing
your advisors to provide the Lead Arrangers and the Lenders upon request with
all information reasonably deemed necessary by the Lead Arrangers to complete
such syndication, including, but not limited to, information and evaluations
prepared by the Companies and their advisors, or on their behalf, relating to
the Transaction (including the Projections (as hereinafter defined), the
“Information”), (b) your assistance in the preparation of Information Memoranda
and other materials to be used in connection with the syndication of each such
Facility (collectively with the Summaries of Terms and any additional summaries
of terms prepared for distribution to Public Lenders (as hereinafter defined),
the “Information Materials”), (c) your using your commercially reasonable
efforts to ensure that the syndication efforts of the Lead Arrangers benefit
materially from the existing banking relationships of the Companies, (d) your
procuring a rating for each of the Facilities and the Senior Notes from each of
Standard & Poor’s Ratings Services (“S&P”) and Moody’s Investors Service, Inc.
(“Moody’s”) prior to the launch of the syndication and (e) your otherwise
assisting the Lead Arrangers in their syndication efforts, including by making
the officers and

 

-3-



--------------------------------------------------------------------------------

advisors of the Borrower, and using your commercially reasonable efforts to
cause officers and advisors of the Acquired Business, available from time to
time to attend and make presentations regarding the business and prospects of
the Companies, as appropriate, at one or more meetings of prospective Lenders.
The parties hereby agree that the Information Memoranda to be used in connection
with the syndication of the Facilities shall be completed at least 30 days prior
to the Closing Date.

It is understood and agreed that, in consultation with the Borrower, the Lead
Arrangers will manage and control all aspects of the syndication of each
Facility, including decisions as to the selection of prospective Lenders and any
titles offered to proposed Lenders, when commitments will be accepted and the
final allocations of the commitments among the Lenders. It is understood that no
Lender participating in either Facility will receive compensation from you in
order to obtain its commitment, except on the terms contained herein and in the
Summaries of Terms. It is also understood and agreed that the amount and
distribution of the fees among the Lenders will be at the sole and absolute
discretion of the Lead Arrangers.

3. Information Requirements. You represent, warrant and covenant that (a) all
financial projections concerning the Companies that have been or are hereafter
made available to the Committing Parties or the Lenders by any of the Borrower,
its subsidiaries or their representatives (or on their behalf) (the
“Projections”) have been or will be prepared in good faith based upon reasonable
assumptions, (b) to your knowledge, all Projections that have been or are
hereafter made available to the Committing Parties or the Lenders by the
Acquired Business or its representatives (or on its behalf) (or to the Borrower
and delivered by the Borrower to the Committing Parties or Lenders) have been or
will be prepared in good faith based upon reasonable assumptions, (c) all
Information, other than Projections, which has been or is hereafter made
available to the Lead Arrangers or any of the Lenders by any of the Borrower,
its subsidiaries or any of their representatives (or on their behalf) in
connection with any aspect of the Transaction, as and when furnished, is and
will be complete and correct in all material respects and does not and will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein, in light of the
circumstances in which made, not misleading, and (d) to your knowledge, all
Information, other than Projections, which has been or is hereafter made
available to the Lead Arrangers or any of the Lenders by the Acquired Business
or its representatives (or on its behalf) (or to the Borrower and delivered by
the Borrower to the Committing Parties or Lenders) in connection with any aspect
of the Transaction, as and when furnished, is and will be complete and correct
in all material respects and does not and will not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements contained therein, in light of the circumstances in which made, not
misleading. You agree to furnish us with further and supplemental information
from time to time until the Closing Date and, if requested by us, for such
period thereafter as is necessary to complete the syndication of the Facilities
so that the representation, warranty and covenant in the immediately preceding
sentence are correct on the Closing Date and on such later date on which the
syndication of the Facilities is completed as if the Information were being
furnished, and such representation, warranty and covenant were being made, on
such date. In issuing these commitments and in arranging and syndicating each of
the Facilities, the Committing Parties are and will be using and relying on the
Information without independent verification thereof. Information and
Projections provided to the Lead Arrangers prior to the date hereof are
hereinafter referred to as the “Pre-Commitment Information.”

 

-4-



--------------------------------------------------------------------------------

You acknowledge that (a) the Committing Parties on your behalf will make
available Information Materials to the proposed syndicate of Lenders by posting
the Information Materials on IntraLinks or another similar electronic system and
(b) certain prospective Lenders (such Lenders, “Public Lenders”; all other
Lenders, “Private Lenders”) may have personnel that do not wish to receive
material non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to the Companies, their respective
affiliates or any other entity, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such entities’ securities. If requested, you will
assist us in preparing an additional version of the Information Materials not
containing MNPI (the “Public Information Materials”) to be distributed to
prospective Public Lenders.

Before distribution of any Information Materials (a) to prospective Private
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Information Materials and (b) to prospective Public
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Public Information Materials and confirming the absence of
MNPI therefrom. In addition, at our request, you shall identify Public
Information Materials by clearly and conspicuously marking the same as “PUBLIC”.

You agree that the Committing Parties on your behalf may distribute the
following documents to all prospective Lenders, unless you advise the Committing
Parties in writing (including by email) within a reasonable time prior to their
intended distributions that such material should only be distributed to
prospective Private Lenders: (a) administrative materials for prospective
Lenders such as lender meeting invitations and funding and closing memoranda,
(b) notifications of changes to the terms of the Facilities and (c) other
materials intended for prospective Lenders after the initial distribution of the
Information Materials, including drafts and final versions of definitive
documents with respect to the Facilities. If you advise us that any of the
foregoing items should be distributed only to Private Lenders, then the
Committing Parties will not distribute such materials to Public Lenders without
further discussions with you. You agree (whether or not any Information
Materials are marked “PUBLIC”) that Information Materials made available to
prospective Public Lenders in accordance with this Commitment Letter shall not
contain MNPI.

4. Fees and Indemnities. You agree to pay the fees set forth in the Fee Letter
dated as of the date hereof (the “Fee Letter”) among the parties hereto. You
also agree to reimburse the Committing Parties from time to time on demand for
all reasonable and invoiced out-of-pocket fees and expenses (including, but not
limited to, the reasonable and invoiced fees, disbursements and other charges of
Cahill Gordon & Reindel LLP, as counsel to the Lead Arrangers and the
Administrative Agent, and of any special and local counsel to the Committing
Parties retained by the Lead Arrangers, and reasonable and invoiced and due
diligence expenses) incurred in connection with the Facilities, the syndication
thereof, the preparation of the definitive documentation therefor and the other
transactions contemplated hereby; provided that the Lead Arrangers shall consult
with the Borrower on a regular basis regarding the engagement of special counsel
and the incurrence of due diligence expenses. In addition, if this Commitment

 

-5-



--------------------------------------------------------------------------------

Letter is accepted with respect to the Bridge Facility, the reasonable and
invoiced out-of-pocket fees and expenses incurred by BAS and Scotiabank in
connection with the Senior Notes or the Permanent Securities will be reimbursed
as provided in the Engagement Letter.

You also agree to indemnify and hold harmless the Committing Parties, each other
Lender and each of their affiliates and their officers, directors, employees,
agents, advisors and other representatives (each an “Indemnified Party”) from
and against (and will reimburse each Indemnified Party as the same are incurred
for) any and all claims, damages, losses, liabilities and expenses (including,
without limitation, the reasonable fees, disbursements and other charges of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) (a) any
aspect of the Transaction or any similar transaction and any of the other
transactions contemplated thereby or (b) the Facilities and any other financings
contemplated by the Commitment Letter or the Engagement Letter, or any use made
or proposed to be made with the proceeds thereof, except to the extent such
claim, damage, loss, liability or expense is found by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnified Party or such Indemnified Party’s subsidiaries or the officers,
directors, employees, agents, advisors and other representatives of such
Indemnified Party or its subsidiaries. In the case of an investigation,
litigation or proceeding to which the indemnity in this paragraph applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by you, your equity holders or creditors or an Indemnified
Party, whether or not an Indemnified Party is otherwise a party thereto and
whether or not any aspect of the Transaction is consummated. Each Indemnified
Party will promptly notify you upon receipt of written notice of any claim or
threat to institute a claim, provided that any failure by any Indemnified Party
to give such notice shall not relieve you from the obligation to indemnify the
Indemnified Parties unless you are materially prejudiced by such failure. You
also agree that none of the Committing Parties, and none of their affiliates and
their officers, directors, employees, agents, advisors and other representatives
shall have any liability (whether direct or indirect, in contract or tort or
otherwise) to you or your subsidiaries or affiliates or to your or their
respective equity holders or creditors arising out of, related to or in
connection with any aspect of the Transaction, except to the extent of direct
(as opposed to special, indirect, consequential or punitive) damages determined
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Indemnified Party or such Indemnified Party’s
subsidiaries or the officers, directors, employees, agents, advisors and other
representatives of such Indemnified Party or its subsidiaries. It is further
agreed that Bank of America and Scotiabank shall only have liability to you (as
opposed to any other person), and that Bank of America and Scotiabank shall be
liable solely in respect of their own commitment to the Facilities on a several,
and not joint, basis with any other Lender. Notwithstanding any other provision
of this Commitment Letter, no Indemnified Party shall be liable for any damages
arising from the use by others of information or other materials obtained
through electronic telecommunications or other information transmission systems,
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnified Party or of such Indemnified Party’s
subsidiaries or the officers, directors, employees, agents, advisors and other
representatives of such Indemnified Party or its subsidiaries as determined by a
court of competent jurisdiction.

 

-6-



--------------------------------------------------------------------------------

5. Conditions to Financing. The commitments of Bank of America and Scotiabank in
respect of the Senior Credit Facilities, the commitment of Banc of America
Bridge and Scotiabank in respect of the Bridge Facility and the undertaking of
BAS and Scotiabank to provide the services described herein are subject to the
satisfaction of each of the conditions set forth in Annex III hereto.

6. Confidentiality and Other Obligations. This Commitment Letter, the Fee Letter
and the Engagement Letter and the contents hereof and thereof are confidential
and, except for the disclosure hereof or thereof on a confidential basis to your
accountants, attorneys and other professional advisors retained in connection
with the Transaction, may not be disclosed in whole or in part to any person or
entity without our prior written consent; provided, however, it is understood
and agreed that you may disclose this Commitment Letter (including the Summaries
of Terms) but not the Fee Letter or the Engagement Letter (a) on a confidential
basis to the board of directors, senior officers and advisors of the Acquired
Business in connection with their consideration of the Transaction, (b) after
your acceptance of this Commitment Letter and the Fee Letter, in filings with
the Securities and Exchange Commission and other applicable regulatory
authorities and stock exchanges and (c) after written notice (to the extent
permitted by law) to the Lead Arrangers of any legally required disclosure, as
otherwise required by law.

You acknowledge that the Committing Parties or their affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
The Committing Parties agree that they will not furnish confidential information
obtained from you to any of their other customers and that they will treat
confidential information relating to the Companies with the same degree of care
as they treat their own confidential information. The Committing Parties further
advise you that they will not make available to you confidential information
that they have obtained or may obtain from any other customer. In connection
with the services and transactions contemplated hereby, you agree that the
Committing Parties are permitted to access, use and share with any of their bank
or non-bank affiliates, agents, advisors (legal or otherwise) or
representatives, any information concerning the Companies or any of their
respective affiliates that is or may come into the possession of the Committing
Parties or any of such affiliates.

In connection with all aspects of each transaction contemplated by this letter,
you acknowledge and agree that: (a) (i) the arranging and other services
described herein regarding the Facilities are arm’s-length commercial
transactions between you and your affiliates, on the one hand, and the
Committing Parties, on the other hand, (ii) you have consulted your own legal,
accounting, regulatory and tax advisors to the extent you have deemed
appropriate, and (iii) you are capable of evaluating, and understand and accept,
the terms, risks and conditions of the transactions contemplated hereby;
(b) (i) each of the Committing Parties has been, is, and will be acting solely
as a principal and, except as otherwise expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for you, any of your affiliates or any other person or entity
and (ii) none of the Committing Parties has any obligation to you or your
affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein; and (c) the Committing Parties and their
respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from yours and those of your affiliates, and the
Committing Parties have no obligation to disclose any of such interests to you
or your affiliates. To the fullest extent permitted by law, you hereby waive and
release any claims that you may have against the Committing Parties with respect
to

 

-7-



--------------------------------------------------------------------------------

any breach or alleged breach of agency or fiduciary duty (as distinct from
contractual duties hereunder) in connection with any aspect of any transaction
contemplated by this Commitment Letter.

The Committing Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “Act”), each of them is required to obtain, verify and record
information that identifies you, which information includes your name and
address and other information that will allow the Committing Parties, as
applicable, to identify you in accordance with the Act.

The Committing Parties acknowledge and agree that all MNPI furnished by the
Companies to the Committing Parties shall be for the confidential use of the
Committing Parties and of the prospective Senior Lenders who are subject to the
standard confidentiality agreement of, as the case may be, the Committing
Parties or IntraLinks or Syndtrak and each of their respective officers,
directors, employees, attorneys and other advisors who accept such information
subject to an obligation to keep it confidential or are otherwise bound by an
obligation of confidentiality, in accordance with their customary procedures for
handling confidential information and for disseminating such information to
prospective lenders.

7. Survival of Obligations. The provisions of numbered paragraphs 3, 4 and 6
shall remain in full force and effect regardless of whether any definitive
documentation for the Facilities shall be executed and delivered and
notwithstanding the termination of this Commitment Letter or any commitment or
undertaking of the Committing Parties hereunder.

8. Miscellaneous. This Commitment Letter and the Fee Letter may be executed in
multiple counterparts and by different parties hereto in separate counterparts,
all of which, taken together, shall constitute an original. Delivery of an
executed counterpart of a signature page to this Commitment Letter or the Fee
Letter by telecopier or electronic transmission shall be effective as delivery
of a manually executed counterpart thereof.

This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York. Each of the parties hereto
hereby irrevocably waives any and all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Commitment Letter (including, without
limitation, the Summaries of Terms), the Fee Letter, the Transaction and the
other transactions contemplated hereby and thereby or the actions of the
Committing Parties in the negotiation, performance or enforcement hereof. Each
of the parties hereto hereby irrevocably submits to the exclusive jurisdiction
of any New York State court or Federal court sitting in the Borough of Manhattan
in New York City in respect of any suit, action or proceeding arising out of or
relating to the provisions of this Commitment Letter (including, without
limitation, the Summaries of Terms), the Fee Letter, the Transaction and the
other transactions contemplated hereby and thereby and irrevocably agrees that
all claims in respect of any such suit, action or proceeding may be heard and
determined in any such court. Each of the parties hereto waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of the venue of any such suit, action or proceedings brought
in any such court, and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. You shall
not sell, transfer or otherwise dispose of any material portion of assets (other
than inventory) of the Borrower and its subsidiaries on a consolidated basis
prior to the Closing Date.

 

-8-



--------------------------------------------------------------------------------

This Commitment Letter, together with the Summaries of Terms and the Fee Letter
(and, if this Commitment Letter is accepted with respect to the Bridge Facility,
the Engagement Letter), embodies the entire agreement and understanding among
the Committing Parties, you and your affiliates with respect to the Facilities
and supersedes all prior agreements and understandings relating to the subject
matter hereof. However, please note that the terms and conditions of the
commitments of the Committing Banks and undertaking of BAS and Scotiabank
hereunder are not limited to those set forth herein or in the Summaries of
Terms. Those matters that are not covered or made clear herein or in the
Summaries of Terms or the Fee Letter are subject to mutual agreement of the
parties. No party has been authorized by the Committing Parties to make any oral
or written statements that are inconsistent with this Commitment Letter.

This Commitment Letter is not assignable by you without our prior written
consent and is intended to be solely for the benefit of the parties hereto and
the Indemnified Parties.

All commitments and undertakings of the Committing Banks under this Commitment
Letter with respect to the Senior Credit Facilities will expire at 12:00
midnight (New York City time) on July 10, 2008 unless you execute this
Commitment Letter as provided below and the Fee Letter as provided therein to
accept such commitments and return them to us prior to that time. All
commitments and undertakings of Banc of America Bridge, Scotiabank and BAS under
this Commitment Letter with respect to the Bridge Facility will also expire at
that time unless you sign this Commitment Letter as provided below and the Fee
Letter as provided therein to accept such commitments, and also sign the
Engagement Letter, and return them to us prior to that time. Thereafter, all
accepted commitments and undertakings of the Committing Parties hereunder will
expire on the earliest of (a) December 31, 2008, unless the Closing Date occurs
on or prior thereto, (b) the closing of the Acquisition, (i) in the case of the
Senior Credit Facilities, without the use of the Senior Credit Facilities, or
(ii) in the case of the Bridge Facility, without the use of the Bridge Facility,
(c) the acceptance by any of the Companies or any of their affiliates of an
offer for all or any substantial part of the capital stock or property and
assets of the Companies other than as part of the Transaction, and (d) if any
event occurs or information becomes available that, in the reasonable and good
faith judgment of the Committing Parties, results or is reasonably likely to
result in the failure to satisfy any condition set forth in paragraph 5 of this
Commitment Letter. In addition, all accepted commitments and undertakings of the
Committing Parties hereunder may be terminated by us if you fail to perform your
obligations under this Commitment Letter or the Fee Letter (or, if this
Commitment Letter is accepted with respect to the Bridge Facility, the
Engagement Letter) on a timely basis.

BY SIGNING THIS COMMITMENT LETTER, EACH OF THE PARTIES HERETO HEREBY
ACKNOWLEDGES AND AGREES THAT (A) BANK OF AMERICA AND SCOTIABANK ARE OFFERING TO
PROVIDE THE SENIOR CREDIT FACILITIES SEPARATE AND APART FROM BANC OF AMERICA
BRIDGE’S AND SCOTIABANK’S OFFER TO PROVIDE THE BRIDGE FACILITY AND (B) BANC OF
AMERICA BRIDGE AND SCOTIABANK ARE OFFERING TO PROVIDE THE BRIDGE FACILITY
SEPARATE AND APART FROM THE OFFER BY BANK OF AMERICA AND SCOTIABANK TO

 

-9-



--------------------------------------------------------------------------------

PROVIDE THE SENIOR CREDIT FACILITIES. YOU MAY, AT YOUR OPTION, ELECT TO ACCEPT
THIS COMMITMENT LETTER (AND THE APPLICABLE PROVISIONS OF THE FEE LETTER) WITH
RESPECT TO EITHER THE SENIOR CREDIT FACILITIES OR THE BRIDGE FACILITY OR BOTH.

[The remainder of this page intentionally left blank.]

 

-10-



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, BANK OF AMERICA, N.A. By:  

/s/ K. James Pirouz

Name:   K. James Pirouz Title:   Principal BANC OF AMERICA BRIDGE LLC By:  

/s/ K. James Pirouz

Name:   K. James Pirouz Title:   Principal BANC OF AMERICA SECURITIES LLC By:  

/s/ K. James Pirouz

Name:   K. James Pirouz Title:   Principal THE BANK OF NOVA SCOTIA By:  

/s/ Todd Meller

Name:   Todd Meller Title:   Managing Director

 

-11-



--------------------------------------------------------------------------------

The provisions of this Commitment Letter

with respect to the Senior Credit Facilities

are accepted and agreed to as of the date

first written above:

 

ASHLAND INC. By:  

/s/ J. Kevin Willis

Name:   J. Kevin Willis Title:   Treasurer and Vice President, Finance

The provisions of this Commitment Letter

with respect to the Bridge Facility are

accepted and agreed to as of the date first

written above:

 

ASHLAND INC. By:  

/s/ J. Kevin Willis

Name:   J. Kevin Willis Title:   Treasurer and Vice President, Finance

 

-12-



--------------------------------------------------------------------------------

SCHEDULE I

SOURCES AND USES OF FUNDS

($ millions)

 

Sources

       

Uses

     Senior Credit Facilities    $ 1,439.0    Cash Purchase Price of Acquired
Business Equity    $ 2,133.0 Senior Notes or Bridge Facility      750.0   
Refinancing of Existing Borrower Debt      593.0 Cash      871.0    Common Stock
of Borrower      492.0 Common Stock of Borrower      492.0    Estimated Fees and
Expenses      334.0                 

Total Sources

   $ 3,552.0    Total Uses    $ 3,552.0                 

Common Stock of the Borrower is based on an exchange rate of 0.093 shares of
Common Stock of the Borrower for each share of Common Stock of the Acquired
Business and consideration will fluctuate.

Cash includes the Borrower’s cash on hand at closing, the Acquired Business’s
cash on hand at closing and option proceeds.

 

Schedule I-1



--------------------------------------------------------------------------------

ANNEX I

SUMMARY OF TERMS AND CONDITIONS

$1.950 BILLION SENIOR CREDIT FACILITIES

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex I is attached.

 

Borrower:

Ashland Inc., a Kentucky corporation (the “Borrower”). A newly created,
wholly-owned subsidiary of the Borrower will merge with and into the Acquired
Business, with the Acquired Business surviving as a wholly owned subsidiary of
the Borrower. The Borrower, the Acquired Business and their subsidiaries are
collectively referred to herein as the “Companies”).

 

Guarantors:

The obligations of the Borrower and its subsidiaries under the Senior Credit
Facilities and under any treasury management, interest protection or other
hedging arrangements entered into with a Senior Lender (or an affiliate thereof)
will be guaranteed by each of the existing and future direct and indirect
Material Subsidiaries of the Borrower, including the Acquired Business and its
subsidiaries, other than (i) any joint venture and (ii) any subsidiary that is a
“controlled foreign corporation” (a “CFC”) under Section 957 of the Internal
Revenue Code to the extent such guarantee could reasonably be expected to result
in a material tax liability (the “Guarantors”); provided that recourse under the
guaranty of Ashland International Holdings, Inc., Valvoline International, Inc.,
Hercules Paper Holdings, Inc. and any other Guarantor substantially all business
and purpose of which is the holding of stock of CFCs (each a “Foreign Holdco”)
shall be limited to Collateral pledged by such Foreign Holdco pursuant to the
“Security” section below (and Foreign Holdcos may be subject to covenants
prohibiting them from engaging in other businesses or operations and acquiring
assets and liabilities, except that the three identified by name above may
continue activities being conducted by them on the Closing Date so long as there
is no material change in the nature or material increase in the relative
quantity of such activities thereafter). All guarantees will be guarantees of
payment and not of collection. “Material Subsidiaries” shall be defined in a
manner to be agreed in the loan documentation.

 

Annex I-1



--------------------------------------------------------------------------------

Administrative and Collateral Agent:

Bank of America, N.A. (“Bank of America”) will act as sole and exclusive
administrative and collateral agent for the Senior Lenders (the “Administrative
Agent”).

Joint Lead Arrangers and Joint Book

    Managers:

Banc of America Securities LLC (“BAS”) and The Bank of Nova Scotia
(“Scotiabank”) will act as joint lead arrangers and joint book running managers
for the Senior Credit Facilities (the “Senior Lead Arrangers”).

 

Senior Lenders:

Bank of America and Scotiabank and other banks, financial institutions and
institutional lenders acceptable to the Senior Lead Arrangers and selected in
consultation with the Borrower.

 

Senior Credit Facilities:

An aggregate principal amount of up to $1.950 billion will be available through
the following facilities:

Term A Facility: a $600.0 million term loan facility, all of which will be drawn
on the Closing Date.

Term B Facility: a $850.0 million term loan facility, all of which will be drawn
on the Closing Date (together with Term A Facility, the “Term Loan Facilities”).

It is understood that up to $100.0 million of the Term A Facility and $100.0
million of the Term B Facility may be replaced prior to the Closing Date or
repaid after the Closing Date with an accounts receivable securitization
facility of the Borrower on customary terms and conditions (the “A/R Facility”),
with the proceeds of such A/R Facility reducing or repaying, as the case may be,
the Term A Facility and Term B Facility on a dollar for dollar basis allocated
between such facilities as the Lead Arrangers may determine. The $100.0 million
of the Term A Facility and $100.0 million of the Term B Facility which may be
funded on the Closing Date in lieu of the A/R Facility is referred to herein as
the “A/R Facility Backstop.”

Prior to the Closing Date, the Senior Lead Arrangers shall have the right to
reallocate the principal amount of the Term Loan Facilities between the Term A
Facility and the Term B Facility (with corresponding changes to the Scheduled
Amortization (as hereinafter defined)) in consultation with the Borrower.

At the request of the Senior Lead Arrangers, the Borrower will use its
commercially reasonable efforts to cause a portion of the Term Loan Facilities
as requested by the Senior Lead Arrangers to be issued by one or more of the
Borrower’s European

 

Annex I-2



--------------------------------------------------------------------------------

subsidiaries (in US Dollars, Euro, or other freely available currencies that may
be agreed), and provided in any event that the Borrower and the Guarantors will
remain guarantors with respect thereto and provided, further, that the Borrower
shall not be required to use such efforts if, in the Borrower’s good faith
determination, such borrowings by European subsidiaries (or the use or
repatriation of the proceeds thereof) would reasonably be expected to cause any
(other than immaterial) (i) detriment to the Companies’ current or prospective
operations, earnings or financial condition or (ii) tax liability to the
Companies.

Revolving Credit Facility: a $500.0 million revolving credit facility, available
from time to time until the fifth anniversary of the Closing Date, and to
include a sublimit to be determined for the issuance of standby and commercial
letters of credit (each a “Letter of Credit”) and a sublimit for swingline loans
(each a “Swingline Loan”). At the Borrower’s request the Revolving Credit
Facility will contain a sub-facility denominated in Euros and not greater than
the Euro equivalent of $100.0 million. Letters of Credit will be initially
issued by a Lender specified by the Borrower prior to the Closing Date and
reasonably acceptable to the Senior Lead Arrangers (in such capacity, the
“Issuing Bank”) and a sublimit for swingline loans (each a “Swingline Loan”),
and each of the Lenders under the Revolving Credit Facility will purchase an
irrevocable and unconditional participation in each Letter of Credit and each
Swingline Loan. Only $12.0 million of the Revolving Credit Facility may be drawn
on the Closing Date and up to $130.0 million of rollover L/Cs may be rolled over
or backstopped; provided that the Borrower may also borrow additional amounts
under the Revolving Credit Facility on the Closing Date in order to fund upfront
fees or original issue discount.

 

Swingline Option:

Swingline Loans will be made available on a same day basis in an aggregate
amount not exceeding an amount to be determined and in a minimum amount to be
determined. The Borrower must repay each Swingline Loan in full no later than
ten (10) business days after such loan is made.

 

Purpose:

The proceeds of the Senior Credit Facilities shall be used (i) to finance in
part the Acquisition; (ii) to pay fees and expenses incurred in connection with
the Transaction; (iii) to provide ongoing working capital and for other general
corporate purposes of the Borrower and its subsidiaries; and (iv) to finance in
part the Refinancing.

 

Closing Date:

On or before December 31, 2008.

 

Annex I-3



--------------------------------------------------------------------------------

Interest Rates:

The interest rates per annum applicable to the Senior Credit Facilities will be,
at the option of the Borrower (i) LIBOR plus the Applicable Margin (as
hereinafter defined) or (ii) the Alternate Base Rate (to be defined as the
higher of (x) the Bank of America prime rate and (y) the Federal Funds rate plus
0.50%) plus the Applicable Margin. The Applicable Margin means (a) with respect
to the Term A Facility and the Revolving Credit Facility (i) for the first six
months after the Closing Date, 2.75% per annum, in the case of LIBOR advances,
and 1.75% per annum, in the case of Alternate Base Rate advances, and (ii)
thereafter, a percentage per annum to be determined in accordance with a pricing
grid attached hereto as Addendum II and (b) with respect to the Term B Facility,
3.25% per annum, in the case of LIBOR advances, and 2.25% per annum, in the case
of Alternate Base Rate advances. In no event shall LIBOR be deemed to be less
than 3.00% (the “LIBOR Floor”) nor shall the Alternate Base Rate be deemed to be
less than 4.00% (the “Base Rate Floor”).

The Borrower may select interest periods of one, two, three or six months for
LIBOR advances. Interest shall be payable at the end of the selected interest
period, but no less frequently than quarterly.

During the continuance of any event of default under the loan documentation, the
Applicable Margin on all obligations owing under the loan documentation shall
increase by 2% per annum.

 

Commitment Fee:

Commencing on the Closing Date, a commitment fee of (a) until six months
following the Closing Date, 0.50% and (b) thereafter, a percentage per annum
determined in accordance with a pricing grid attached hereto as Addendum II
(calculated on a 360-day basis) shall be payable on the unused portions of the
Senior Credit Facilities, such fee to be payable quarterly in arrears and on the
date of termination or expiration of the commitments.

 

Calculation of Interest and Fees:

Other than calculations in respect of interest at the Alternate Base Rate (which
shall be made on the basis of actual number of days elapsed in a 365/366 day
year), all calculations of interest and fees shall be made on the basis of
actual number of days elapsed in a 360-day year.

 

Cost and Yield Protection:

Customary for transactions and facilities of this type, including, without
limitation, in respect of breakage or redeployment costs incurred in connection
with prepayments, changes in capital adequacy and capital requirements or their
interpretation, illegality, unavailability, reserves without proration or offset
and payments free and clear of withholding or other taxes.

 

Annex I-4



--------------------------------------------------------------------------------

Letter of Credit Fees:

Letter of Credit fees equal to the Applicable Margin from time to time on
Revolving Credit LIBOR advances on a per annum basis will be payable quarterly
in arrears and shared proportionately by the Senior Lenders under the Revolving
Credit Facility. In addition, a fronting fee at a rate per annum and payable as
established by separate agreement between the Borrower and the Issuing Bank will
be payable to the Issuing Bank for its own account. Both the Letter of Credit
fees and the fronting fees will be calculated on the amount available to be
drawn under each outstanding Letter of Credit.

 

Maturity:

Term Loan A Facility: five years after the Closing Date.

Term Loan B Facility: seven years after the Closing Date.

Revolving Credit Facility: five years after the Closing Date.

 

Scheduled Amortization:

Term Loan Facilities: The Term A Facility will be subject to quarterly
amortization of principal (in equal installments), with 5% of the aggregate Term
A advances to be payable in each of the first two years, 10% of the aggregate
Term A advances to be payable in the third year, 20% of the aggregate Term A
advances to be payable in the fourth year and 60% of the aggregate Term A
advances to be payable in the fifth year (in quarterly installments of 5%, 5%,
5%, and 45%. The Term B Facility will be subject to quarterly amortization of
principal (in equal installments), with 1% of the initial aggregate Term B
advances to be payable in each of the first six years and 94% of the initial
aggregate Term B advances to be payable in the final year (in quarterly
installments of 0.25%, 0.25%, 0.25%, and 93.25%) (collectively, the “Scheduled
Amortization”).

Revolving Credit Facility: Advances under the Revolving Credit Facility may be
made, and Letters of Credit may be issued, on a revolving basis up to the full
amount of the Revolving Credit Facility.

Mandatory Prepayments and Commitment

    Reductions:

In addition to the amortization set forth above, (a) all cash proceeds (net of
fees, commissions, and other related expenses and taxes attributable to the
event) from (i) sales of property and assets of Borrower and its subsidiaries
(including sales or issuances of equity interests by subsidiaries of Borrower
but

 

Annex I-5



--------------------------------------------------------------------------------

 

excluding sales of inventory in the ordinary course of business, and other
exceptions to be agreed in the loan documentation), and (ii) Extraordinary
Receipts (to be defined to include extraordinary receipts such as tax refunds,
casualty and indemnity payments, and certain casualty insurance proceeds and to
exclude cash receipts in the ordinary course of business and any reimbursements
matched to an expense, including asbestos and environmental claim insurance and
indemnity payments), in each case, subject to reinvestments completed during the
12 month period following receipt, (b) all cash proceeds (net of fees,
commissions, and other related expenses and taxes attributable to the event)
from the issuance or incurrence after the Closing Date of additional debt of
Borrower or any of its subsidiaries (other than debt permitted under the loan
documentation and other than, if the Bridge Facility is funded, the Rollover
Loans or Exchange Notes referred to in Annex II or equity or Permanent
Securities in an initial principal amount sufficient to refinance any
outstanding Bridge Financing), and (c) 25% of Excess Cash Flow (to be defined in
the loan documentation) of Borrower and its subsidiaries (stepping down to 0%
when the Borrower’s total Leverage Ratio is less than 2.5 to 1.0), shall be
applied to the prepayment of (and permanent reduction of the commitments under)
the Senior Credit Facilities in the following manner: first, ratably to the
principal repayment installments of each of the Term Loan Facilities on a pro
rata basis and, second, to the Revolving Credit Facility; provided that
prepayments of Excess Cash Flow applied to the Revolving Credit Facility shall
not reduce the commitments thereunder.

Optional Prepayments and Commitment

    Reductions:

The Senior Credit Facilities may be prepaid at any time in whole or in part
without premium or penalty, except that any prepayment of LIBOR advances other
than at the end of the applicable interest periods therefor shall be made with
reimbursement for any funding losses and redeployment costs of the Senior
Lenders resulting therefrom. Each such prepayment of the Term Loan Facilities
shall be applied ratably to the principal repayment installments of each of the
Term Loan Facilities on a pro rata basis. The unutilized portion of any
commitment under the Senior Credit Facilities may be reduced or terminated by
the Borrower at any time without penalty.

 

Security:

The Borrower and each of the Guarantors shall grant the Administrative Agent
(for its benefit and for the benefit of the Senior Lenders) valid and perfected
first priority (subject to certain exceptions to be set forth in the loan
documentation) liens and security interests in all of the following
(collectively, the “Collateral”):

(a) all present and future shares of capital stock of (or other ownership or
profit interests in) each of its present and future subsidiaries, except that
(i) in the case of each subsidiary that is a CFC, such pledge shall be limited
to 65% of the voting stock of each such entity and (ii) none of the stock of a
Foreign Holdco shall be pledged;

 

Annex I-6



--------------------------------------------------------------------------------

(b) all present and future intercompany debt owed to the Borrower and each
Guarantor;

(c) (i) all of the present and future personal property of the Borrower and each
Guarantor, including, but not limited to, equipment (other than motor vehicles
and other certificate of title vehicles), inventory, accounts receivable (other
than those subject to the A/R Facility), fixtures, certain material deposit and
bank accounts, investment property, license rights, intellectual property and
other general intangibles, insurance proceeds and instruments and (ii) owned
real estate having a value in excess of a value to be agreed in the loan
documentation (to the extent permitted under applicable existing agreements);
provided that interests in joint ventures will be pledged only to the extent
permitted by formation documents; and

(d) all proceeds and products of the property and assets described in clauses
(a), (b) and (c) above.

Notwithstanding the foregoing, the collateral shall not include assets where the
Administrative Agent determines that the cost of obtaining such pledge or
security interest is excessive in relation to the benefit thereof.

The Collateral shall ratably secure the relevant party’s obligations in respect
of the Senior Credit Facilities, any interest rate swap or similar agreements
with a Senior Lender or an affiliate of a Senior Lender and treasury management
agreements with a Senior Lender or an affiliate of a Senior Lender.

Conditions Precedent to Closing and

    Initial Borrowings:

Those specified in Annex III to the Commitment Letter.

Conditions Precedent to Each

    Borrowing Under the Senior Credit

    Facilities:

Each borrowing or issuance or renewal of a Letter of Credit under the Senior
Credit Facilities (other than the initial

 

Annex I-7



--------------------------------------------------------------------------------

 

borrowings on the Closing Date) will be subject to satisfaction of the following
conditions precedent: (i) all of the representations and warranties in the loan
documentation shall be materially correct; and (ii) no defaults or Events of
Default shall have occurred and be continuing.

 

Representations and Warranties:

The following and others reasonably agreed by the Senior Lead Arrangers and the
Borrower: (i) corporate status; (ii) corporate power and authority,
enforceability; (iii) no violation of law, contracts or organizational
documents; (iv) no material litigation; (v) accuracy and completeness of
specified financial statements and other information and no material adverse
change; (vi) no required governmental (including without limitation exchange
control) or third party approvals or consents; (vii) use of proceeds/compliance
with margin regulations; (viii) valid title to property and assets (including,
intellectual property and licenses), free and clear of liens, charges and other
encumbrances; (ix) status under Investment Company Act; (x) ERISA matters;
(xi) environmental matters; (xii) perfected liens, security interests and
charges; (xiii) solvency; (xiv) tax status and payment of taxes; (xv) status as
senior debt; (xvi) defaults; (xvii) insurance; and (xviii) reportable
transactions.

The foregoing will be subject to qualifications for material adverse effect,
exclusions and/or materiality thresholds, in each case to be agreed upon in the
loan documentation.

 

Covenants:

The following affirmative, negative and financial covenants and other
affirmative and negative covenants reasonably agreed by the Senior Lead
Arrangers and the Borrower:

 

  (a)

Affirmative Covenants: (i) Compliance with laws and regulations (including,
without limitation, ERISA and environmental laws); (ii) payment of taxes and
other obligations; (iii) maintenance of appropriate and adequate insurance; (iv)
preservation of corporate existence, rights (charter and statutory), franchises,
permits, licenses and approvals; (v) visitation and inspection rights; (vi)
keeping of proper books in accordance with generally accepted accounting
principles; (vii) maintenance of properties; (viii) performance of leases,
related documents and other material agreements; (ix) conducting transactions
with affiliates on terms equivalent to those obtainable on an arm’s-length
basis; (x) further assurances as to perfection and priority of security
interests; (xi) grant of security on additional property and

 

Annex I-8



--------------------------------------------------------------------------------

 

assets of the Companies not already Collateral upon the occurrence of an Event
of Default and (xii) customary financial and other reporting requirements
(including, without limitation, audited annual financial statements and
quarterly unaudited financial statements, notices of defaults, compliance
certificates, annual business plans and forecasts, notices of material
litigation and proceedings, material environmental actions and liabilities and
material ERISA and tax events and liabilities, reports to shareholders and other
creditors, and other business and financial information as any Senior Lender
shall reasonably request).

The foregoing will be subject to qualifications for material adverse effect,
exclusions and/or materiality thresholds or baskets, in each case to be agreed
upon in the loan documentation.

 

  (b)

Negative Covenants: Restrictions (with qualifications and exceptions to be
agreed) on (i) liens; (ii) debt (other than the Senior Notes or the Bridge
Financing and Permanent Securities in an initial principal amount sufficient to
refinance the outstanding Bridge Financing, the A/R Facility (if any) and the
Indebtedness to Remain Outstanding (as defined in Annex III)), guarantees or
other contingent obligations (including, without limitation, the subordination
of all intercompany indebtedness on terms satisfactory to the Lenders);
(iii) mergers and consolidations; (iv) sales, transfers and other dispositions
of property and assets (other than sales of inventory in the ordinary course of
business); (v) loans, acquisitions, joint ventures and other investments (with
an exception for investments consisting of asset transfers to a joint venture
between the Borrower and Sud-Chemie AG, (A) in which each would have a 50%
interest and (B) under which the Borrower would contribute its Casting Solutions
business group and its interest in Ashland-Südchemie-Kernfest GmbH, which
contributed assets shall be as separately described to the Lead Arrangers as
part of the Pre-Commitment Information); (vi) in the case of the Borrower,
dividends and other distributions to, and redemptions and repurchases from,
equity holders; (vii) creating new subsidiaries; (viii) becoming a general
partner in any partnership; (ix) prepaying, redeeming or repurchasing debt;
(x) capital expenditures; (xi) granting negative pledges (other than any such
negative pledge under the definitive

 

Annex I-9



--------------------------------------------------------------------------------

 

documentation for the Bridge Facility and the Senior Notes which shall expressly
permit liens in favor of the Administrative Agent and the Senior Lenders); (xii)
changes in the nature of business; (xiii) amending organizational documents, or
amending or otherwise modifying certain material agreements; (xiv) changes in
accounting policies or reporting practices; (xv) sale and leaseback
transactions; and (xvi) transactions with affiliates.

The foregoing will be subject to qualifications for material adverse effect,
exclusions and/or materiality thresholds or baskets, in each case to be agreed
upon in the loan documentation.

 

  (c) Financial Covenants:

 

  •  

Maintenance of a maximum Leverage Ratio, with step downs to be determined; and

 

  •  

Maintenance of a minimum Fixed Charge Coverage Ratio, with step ups to be
determined.

All of the financial covenants will be calculated on a consolidated basis and
for each consecutive four fiscal quarter period, except that during the first
year following the Closing Date such measurements for historical fiscal quarters
ended prior to the Closing Date for which quarterly financial statements have
been provided to the Senior Lead Arrangers pursuant to Annex III shall be made
by reference to stipulated amounts of EBITDA and Fixed Charges to be agreed in
the loan documentation.

 

Interest Rate Protection:

The Borrower shall obtain interest rate protection in form and with parties
acceptable to the Senior Lead Arrangers for a notional amount and otherwise on
terms to be agreed in the loan documentation.

Within 90 days after the Closing Date, the Borrower shall enter into interest
rate swap contracts with terms and conditions and with counterparties reasonably
satisfactory to the Administrative Agent covering such amount of consolidated
funded debt for borrowed money such that at least 50% of the aggregate principal
amount of consolidated funded debt for borrowed money of the Borrower and its
subsidiaries is subject to interest rate swap contracts providing for effective
payment of interest on a fixed rate basis or bears interest at fixed rates for a
period of at least three years.

 

Annex I-10



--------------------------------------------------------------------------------

Events of Default:

The following and others reasonably agreed by the Senior Lead Arrangers and the
Borrower: (i) nonpayment of principal, interest, fees or other amounts, (ii) any
representation or warranty proving to have been materially incorrect when made
or confirmed; (iii) failure to perform or observe covenants set forth in the
loan documentation within a specified period of time, where customary and
appropriate, after notice or knowledge of such failure; (iv) cross-defaults to
other indebtedness in an amount to be agreed; (v) bankruptcy and insolvency
defaults (with grace period for involuntary proceedings); (vi) monetary judgment
defaults in an amount to be agreed and material non-monetary judgment defaults;
(vii) actual or asserted impairment of loan documentation or security;
(viii) Change of Control (to be defined); and (ix) customary ERISA defaults.

The foregoing will be subject to customary and reasonable notice, grace and cure
periods and qualifications for material adverse effect or other materiality
thresholds.

 

Assignments and Participations:

Each Senior Lender will be permitted to make assignments in minimum amounts to
be agreed to other financial institutions approved by the Administrative Agent
and, so long as no event of default has occurred and is continuing, the
Borrower, which approval shall not be unreasonably withheld or delayed;
provided, however, that neither the approval of the Borrower nor the
Administrative Agent shall be required in connection with assignments to other
Senior Lenders or any of their affiliates. Each Senior Lender will also have the
right, without consent of the Borrower or the Administrative Agent, to assign
(i) as security all or part of its rights under the loan documentation to any
Federal Reserve Bank and (ii) all or part of its rights or obligations under the
loan documentation to any of its affiliates. Senior Lenders will be permitted to
sell participations with voting rights limited to significant matters such as
changes in amount, rate and maturity date. An assignment fee will be charged to
the applicable Lender with respect to each assignment as set forth in Addendum
I.

 

Waivers and Amendments:

Amendments and waivers of the provisions of the loan documentation will require
the approval of Senior Lenders holding advances and commitments representing
more than 50% of the aggregate advances and commitments under the Senior Credit
Facilities, except that (a) the consent of each affected Senior Lender will be
required with respect to the following: (i) increases in commitment amounts,
(ii) reductions of principal, interest, or fees, (iii) extensions of scheduled
maturities or times

 

Annex I-11



--------------------------------------------------------------------------------

 

for payment (which, by way of clarification and not limitation, shall not be
deemed to include mandatory prepayments), (iv) releases of all or substantially
all of the collateral or value of the guarantees and (v) changes that impose any
restriction on the ability of any Senior Lender to assign any of its rights or
obligations and (b) the consent of Senior Lenders holding more than 50% of the
advances and commitments under each of the Term A Facility and the Term B
Facility shall be required with respect to any amendment or waiver that changes
the allocation of any payments between the Term Loan Facilities.

 

Indemnification:

The Borrower will indemnify and hold harmless the Administrative Agent, the
Senior Lead Arrangers, each Senior Lender and each of their affiliates and their
officers, directors, employees, agents and advisors from and against all losses,
liabilities, claims, damages or expenses arising out of or relating to the
Transaction, the Senior Credit Facilities, the Borrower’s use of loan proceeds
or the commitments, including, but not limited to, reasonable attorneys’ fees
and settlement costs other than losses, liabilities, claims, damages or
expenses, except to the extent of direct (as opposed to special, indirect,
consequential or punitive) damages determined by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnified Party or such Indemnified Party’s subsidiaries or the officers,
directors, employees, agents, advisors and other representatives of such
indemnified party or its subsidiaries. This indemnification shall survive and
continue for the benefit of all such persons or entities, notwithstanding any
failure of the Senior Credit Facilities to close.

 

Governing Law:

New York.

 

Expenses:

The Borrower will pay all reasonable and invoiced costs and expenses associated
with the preparation, due diligence, administration, syndication and enforcement
of all loan documentation, including, without limitation, the reasonable and
invoiced legal fees and expenses of the Administrative Agent’s counsel,
regardless of whether or not the Senior Credit Facilities are closed. The
Borrower will also pay the expenses of each Senior Lender in connection with the
enforcement, during an Event of Default, of any of the loan documentation
related to the Senior Credit Facilities.

 

Counsel to the Administrative Agent:

Cahill Gordon & Reindel LLP.

 

Annex I-12



--------------------------------------------------------------------------------

Miscellaneous:

Each of the parties shall (i) waive its right to a trial by jury and (ii) submit
to exclusive New York jurisdiction. The loan documentation will contain
customary increased cost, withholding tax, capital adequacy and yield protection
provisions.

 

Annex I-13



--------------------------------------------------------------------------------

ADDENDUM I

PROCESSING AND RECORDATION FEES

The Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $2,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignment
Fee will be $2,500 plus the amount set forth below:

 

Transaction:

   Assignment Fee:

First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)

   -0-

Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)

   $500

For purposes hereof, “Assignee Group” means two or more Eligible Assignees that
are Affiliates of one another or two or more Approved Funds managed by the same
investment advisor. The terms “Affiliate,” “Approved Fund” and “Eligible
Assignee” shall be defined in the definitive loan documentation.

 

Annex I-14



--------------------------------------------------------------------------------

ADDENDUM II

PRICING GRID

 

Leverage Ratio    Commitment Fee     Applicable Margin        LIBOR    
Alternate Base
Rate   > 3.75:1.00    .50 %   3.25 %   2.25 % > 3.50:1.00 and < 3.75:1.00    .50
%   3.00 %   2.00 % > 2.75:1.00 and < 3.50:1.00    .50 %   2.75 %   1.75 % >
2.00:1.00 and < 2.75:1.00    .40 %   2.50 %   1.50 % < 2.00:1.00    .30 %   2.00
%   1.00 %

 

Annex I-15



--------------------------------------------------------------------------------

ANNEX II-A

SUMMARY OF TERMS AND CONDITIONS

$750.0 MILLION SENIOR BRIDGE FACILITY

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II-A is
attached.

 

Borrower:

Same Borrower as in the Senior Financing Summary of Terms.

 

Guarantors:

Same Guarantors as in the Senior Financing Summary of Terms.

 

Joint Lead Arrangers and Joint Book Managers:

Banc of America Securities LLC (“BAS”) and The Bank of Nova Scotia
(“Scotiabank”) will act as joint lead arrangers and joint book running managers
for the Bridge Facility (in such capacity, the “Bridge Lead Arrangers”).

 

Bridge Lenders:

Banc of America Bridge LLC or an affiliate thereof (“Banc of America Bridge”)
and The Bank of Nova Scotia or an affiliate (“Scotiabank” and, together with
Banc of America Bridge, the “Initial Bridge Lenders”) and other financial
institutions and institutional lenders acceptable to the Bridge Lead Arrangers
in consultation with the Borrower (the “Bridge Lenders”).

 

Bridge Facility:

Up to $750.0 million of unsecured senior bridge loans (the “Bridge Loans”). The
Bridge Loans will be available to the Borrower in one drawing upon consummation
of the Acquisition.

 

Ranking:

The Bridge Loans will be unsecured, senior obligations of the Borrower, ranking
pari passu with or senior to all other unsecured obligations of the Borrower.
The Guarantees will be unsecured, senior obligations of each Guarantor, ranking
pari passu with or senior to all other unsecured obligations of such Guarantor.

 

Purpose:

Together with borrowings under the Senior Credit Facilities, the proceeds of the
Bridge Facility shall be used (i) to finance in part the Acquisition; (ii) to
pay fees and expenses incurred in connection with the Transaction; and (iii) to
finance in part the Refinancing.

 

Closing Date:

On or before December 31, 2008.

 

Interest Rate:

Interest shall be payable quarterly in arrears at a rate per annum equal to the
greatest of (i) three-month LIBOR plus the Applicable Margin, (ii) the yield on
the U.S. Treasury security with a maturity closest to the Rollover Maturity Date
plus the Applicable Margin and (iii) 3.00% per annum plus the Applicable

 

Annex II-A-1



--------------------------------------------------------------------------------

 

Margin. The Applicable Margin for Bridge Loans shall initially be 450 basis
points and will in each case increase by an additional 50 basis at the end of
each subsequent three-month period for as long as the Bridge Loans are
outstanding; provided that the interest rate shall not exceed 12.00% per annum;
provided that such maximum interest rate permitted by this clause shall increase
by an additional 25 basis points in the event that (i) the sum of the
consolidated operating income from continuing operations, plus depreciation and
amortization (excluding the impact of non-recurring one time gains and losses
and including interest income of the Acquired Business and its subsidiaries but
excluding interest income of the Borrower and its subsidiaries) (for purposes of
this proviso, “EBITDA”) of the Borrower and the EBITDA of the Acquired Business,
in each case for the quarter ended June 30, 2008, is less than $190.0 million or
(ii) the sum of the EBITDA of the Borrower and the EBITDA of the Acquired
Business, in each case for the six months ended September 30, 2008 (calculated
based on the monthly financial statements of the Borrower and the Acquired
Business provided to the Lead Arrangers in accordance with clause (v) of Annex
III to the Commitment Letter on or prior to October 24, 2008 or, if released
prior to such date by the Borrower or the Acquired Business or both, the
earnings release issued by the Borrower or the Acquired Business or both for the
quarter ending September 30, 2008), is less than $350.0 million. Notwithstanding
the foregoing, in the case of an Event of Default, the Applicable Margin shall
be increased by 2.0% per annum.

 

Maturity:

12 months from the Closing Date (the “Bridge Loan Maturity Date” or “Rollover
Date”).

 

Optional Prepayment:

The Bridge Loans may be prepaid prior to the Bridge Loan Maturity Date, without
premium or penalty, in whole or in part, upon written notice, at the option of
the Borrower, at any time, together with accrued interest to the prepayment
date.

 

Mandatory Prepayments:

The Borrower will prepay the Bridge Loans, without premium or penalty, together
with accrued interest to the prepayment date, with any of the following: (i) the
net proceeds from the issuance of any debt or equity securities of the Borrower;
(ii) subject to customary exceptions to be agreed and prepayment requirements
under the Senior Credit Facilities, the net proceeds from any other indebtedness
incurred by the Borrower or any of the Borrower’s subsidiaries; and (iii)
subject to customary exceptions to be agreed and to prepayment requirements
under the Senior Credit Facilities, the net proceeds from asset sales by the
Borrower or any of the Borrower’s subsidiaries.

 

Annex II-A-2



--------------------------------------------------------------------------------

Change of Control:

In the event of a Change of Control, each Bridge Lender will have the right to
require the Borrower, and the Borrower must offer, to prepay the outstanding
principal amount of the Bridge Loans plus accrued and unpaid interest thereon to
the date of prepayment plus a prepayment fee equal to 1% of such outstanding
principal amount. Prior to making any such offer, the Borrower will, within 30
days of the Change of Control, repay all obligations under the Senior Credit
Facilities or obtain any required consent of the Senior Lenders under the Senior
Credit Facilities to make such prepayment of the Bridge Loans.

 

Conversion into Rollover Loans:

If the Bridge Loans have not been previously prepaid in full for cash on or
prior to the Rollover Date, the principal amount of the Bridge Loans outstanding
on the Rollover Date may, subject to the conditions precedent set forth in Annex
II-B, be converted into unsecured, senior rollover loans with a maturity of
seven years from the Rollover Date (the “Rollover Loans”) and otherwise having
the terms set forth in Annex II-B. On or after the Rollover Date, each Bridge
Lender will have the right to exchange the outstanding Rollover Loans held by it
for unsecured, senior exchange notes of the Borrower having the terms set forth
in Annex II-C.

 

Conditions Precedent:

Those specified in Annex III to the Commitment Letter.

 

Covenants:

To include financial covenants, and other covenants reasonably agreed by the
Bridge Lead Arrangers and the Borrower and in any event to include covenants
similar to those contained in the Senior Credit Facilities and a covenant for
the Borrower to use its commercially reasonable efforts to refinance the Bridge
Facility with the proceeds of the Permanent Financing as promptly as practicable
following the Closing Date.

 

Representations and Warranties, Events of Default, Waivers and Consents:

Provisions similar to those contained in the Senior Credit Facilities and others
reasonably agreed by the Bridge Lead Arrangers and the Borrower.

 

Assignments and Participations:

The Bridge Lenders shall have the right to assign their interest in the Bridge
Loans in whole or in part in compliance with

 

Annex II-A-3



--------------------------------------------------------------------------------

 

applicable law to any third parties. In addition, the Initial Bridge Lenders may
share their respective commitments with any third party.

 

Indemnification:

Substantially similar to the Senior Credit Facilities.

 

Governing Law:

New York.

 

Expenses:

The Borrower will pay all reasonable and invoiced costs and expenses associated
with the preparation, due diligence, administration, syndication and enforcement
of all loan documentation, including, without limitation, the reasonable and
invoiced legal fees and expenses of the Bridge Lead Arrangers’ counsel,
regardless of whether or not the Bridge Facility is closed. The Borrower will
also pay the expenses of each Bridge Lender in connection with the enforcement
following default of any of the loan documentation related to the Bridge
Facility.

 

Counsel to Bridge Lead Arrangers:

Cahill Gordon & Reindel LLP.

 

Fees:

As provided in the Fee Letter.

 

Annex II-A-4



--------------------------------------------------------------------------------

ANNEX II-B

SUMMARY OF TERMS AND CONDITIONS

$750.0 MILLION SENIOR ROLLOVER FACILITY

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II-B is
attached.

 

Borrower:

Same Borrower as in Senior Financing Summary of Terms and Bridge Summary of
Terms.

 

Guarantors:

Same Guarantors as in Senior Financing Summary of Terms and Bridge Summary of
Terms.

 

Rollover Facility:

Unsecured, senior rollover loans (the “Rollover Loans”) in an initial principal
amount equal to 100% of the outstanding principal amount of the Bridge Loans on
the Rollover Date. Subject to the conditions precedent set forth below, the
Rollover Loans will be available to the Borrower to refinance the Bridge Loans
on the Rollover Date. The Rollover Loans will be governed by the definitive
documents for the Bridge Loans and, except as set forth below, shall have the
same terms as the Bridge Loans.

 

Ranking:

Same as Bridge Loans.

 

Interest Rate:

At the Rollover Date, the interest rate on the Rollover Loans will be a rate per
annum equal to the greatest of (i) three-month LIBOR in effect from time to time
(ii) the yield in effect from time to time on the U.S. Treasury security with a
maturity closest to the Rollover Maturity Date and (iii) 3.00% per annum plus
the Applicable Margin on the Bridge Loans in effect on the Rollover Date. For
each three-month period after the Rollover Date the interest rate shall increase
by 0.50%. The interest rate on the Rollover Loans shall not exceed the Cap.
Notwithstanding the foregoing, following the occurrence of an Event of Default,
the applicable interest rate shall be increased by 2.0% per annum. Interest on
the Rollover Loans will be payable quarterly in arrears.

 

Maturity:

Seven years from the Rollover Date (the “Rollover Maturity Date”).

 

Optional Prepayment:

For so long as the Rollover Loans have not been exchanged for unsecured, senior
exchange notes of the Borrower as provided in Annex II-C, they may be prepaid at
the option of the Borrower, in whole or in part, at any time, together with
accrued and unpaid interest to the prepayment date (but without premium or
penalty).

 

Annex II-B-1



--------------------------------------------------------------------------------

Conditions Precedent to Rollover:

The ability of the Borrower to refinance any Bridge Loans with Rollover Loans is
subject to the following conditions being satisfied:

 

  (i) at the time of any such refinancing, there shall exist no Event of Default
or event that, with notice and/or lapse of time, could become an Event of
Default;

 

  (ii) all fees due to the Bridge Lead Arrangers and the Initial Bridge Lenders
shall have been paid in full;

 

  (iii) the Bridge Lenders shall have received promissory notes evidencing the
Rollover Loans (if requested) and such other documentation as shall be set forth
in the loan documents; and

 

  (iv) no order, decree, injunction or judgment enjoining any such refinancing
shall be in effect.

 

Assignments and Participations:

The Bridge Lenders shall have the right to assign their interest in any Rollover
Loans in whole or in part in compliance with applicable law to any third
parties. The Bridge Lenders will be permitted to sell participations with voting
rights limited to significant matters such as changes in amount, rate and
maturity date.

 

Rollover Covenants:

From and after the Rollover Date, the covenants applicable to the Rollover Loans
will conform to those applicable to the Exchange Notes, except for covenants
relating to the obligation of the Borrower to refinance the Rollover Loans and
others to be agreed.

 

Governing Law:

New York.

 

Expenses:

Same as the Bridge Loans.

 

Fees:

As provided in the Fee Letter.

 

Annex II-B-2



--------------------------------------------------------------------------------

ANNEX II-C

SUMMARY OF TERMS AND CONDITIONS

$750.0 MILLION SENIOR EXCHANGE NOTES

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II-C is
attached.

 

Borrower:

Same Borrower as in Senior Financing Summary of Terms and Bridge Summary of
Terms.

 

Guarantors:

Same Guarantors as in Senior Financing Summary of Terms and Bridge Summary of
Terms.

 

Ranking:

Same as Bridge Loans.

 

Exchange Notes:

At any time on or after the Rollover Date, Rollover Loans due to any Bridge
Lender may, at the option of such Bridge Lender, be exchanged for an equal
principal amount of unsecured, senior exchange notes of the Borrower (the
“Exchange Notes”). The Borrower will issue the Exchange Notes under an indenture
that complies with the Trust Indenture Act of 1939, as amended (the
“Indenture”). The Borrower will appoint a trustee reasonably acceptable to the
holders of the Exchange Notes. The Indenture will be in substantially the form
attached as an exhibit to the definitive agreement for the Bridge Facility. The
Indenture will include provisions customary for an indenture governing publicly
traded high yield debt securities, but with covenants that are more restrictive
in certain respects. Except as expressly set forth above, the Exchange Notes
shall have the same terms as the Rollover Loans.

 

Interest Rate Redemption Provision:

Each Exchange Note will initially bear interest at the rate in effect on the
Rollover Loans for which it is exchanged and, thereafter, the interest rate on
the Exchange Notes shall be determined in the same manner as set forth in Annex
II-B with respect to the Rollover Loans. For so long as they bear interest at an
increasing rate of interest, the Exchange Notes will be redeemable at the option
of the Borrower, in whole or in part at any time, at par plus accrued and unpaid
interest to the redemption date. Each holder of Exchange Notes shall have the
option to fix the interest rate on the Exchange Notes to a rate that is equal to
the then applicable rate of interest borne by the Exchange Notes (but in no
event in excess of the Cap). In such event, such Exchange Notes will be
non-callable until the fourth anniversary of the Closing Date and will be
callable thereafter at

 

Annex II-C-1



--------------------------------------------------------------------------------

 

par plus accrued interest plus a premium equal to one-half of the coupon in
effect on the date on which the interest rate was fixed, declining ratably to
par on the date that is one year prior to maturity of the Exchange Notes. The
Exchange Notes will provide for mandatory repurchase offers customary for
publicly traded high yield debt securities.

 

Registration Rights:

Within 270 days after the Closing Date the Borrower shall file a shelf
registration statement with the Securities and Exchange Commission and the
Borrower shall use its commercially reasonable efforts to cause such shelf
registration statement to be declared effective by the Bridge Loan Maturity Date
and keep such shelf registration statement effective, with respect to resales of
the Exchange Notes, for as long as it is required by the holders to resell the
Exchange Notes. Upon failure to comply with the requirements of the registration
rights agreement (a “Registration Default”), the Borrower shall pay liquidated
damages to each holder of Exchange Notes with respect to the first 90-day period
immediately following the occurrence of the first Registration Default in an
amount equal to one-half of one percent (0.50%) per annum on the principal
amount of Exchange Notes held by such holder. The amount of the liquidated
damages will increase by an additional one-half of one percent (0.50%) per annum
on the principal amount of Exchange Notes with respect to each subsequent 90-day
period until all Registration Defaults have been cured, up to a maximum amount
of liquidated damages for all Registration Defaults of 1.5% per annum.

 

Governing Law:

New York.

 

Annex II-C-2



--------------------------------------------------------------------------------

ANNEX III

CONDITIONS PRECEDENT TO CLOSING

$1.950 BILLION SENIOR CREDIT FACILITIES

$750.0 MILLION SENIOR BRIDGE FACILITY

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex III is attached.

The commitments of Bank of America and Scotiabank in respect of the Senior
Credit Facilities, the commitment of Banc of America Bridge and Scotiabank in
respect of the Bridge Facility and the undertaking of BAS and Scotia Capital to
provide the services described herein are subject to the satisfaction of each of
the following conditions precedent and each of the other conditions precedent
set forth in this Annex III: (a) in the case of the Senior Credit Facilities and
the Bridge Facility, respectively, you shall have accepted the separate fee
letter addressed to you dated the date hereof from the Committing Parties (the
“Fee Letter”) as provided therein for the Senior Credit Facilities, the Bridge
Facility, or both Facilities, as the case may be; and you shall have paid, or
caused the Companies to pay, all applicable reasonable and invoiced fees and
expenses (including the reasonable and invoiced fees and disbursements of
counsel) that are due thereunder; (b) in the case of the Bridge Facility, you
shall have accepted the Engagement Letter; and thereafter the Engagement Letter
shall remain in full force and effect; (c) the negotiation, execution and
delivery of definitive documentation with respect to each such Facility
consistent with the terms and conditions of the applicable Summary of Terms and
otherwise reasonably satisfactory to the Lead Arrangers and the Lenders under
such Facility; (d) prior to and during the syndication of the Facilities, there
shall be no offering, placement or arrangement of any debt securities or bank
financing by or on behalf of any of the Companies or any of their affiliates
(other than the Senior Notes, the A/R Facility (if any) and operating
facilities, lines of credit pooling activity, guarantees, capital leases,
derivatives, letters of credit, discounting of accounts receivable by foreign
subsidiaries, defeased indebtedness, and other indebtedness that did not exceed
$40 million in the aggregate as of June 30, 2008, in each case as disclosed as
part of the Pre-Commitment Information, and replacements and other modifications
thereof in the ordinary course of business and consistent with past practice and
other unsecured indebtedness not to exceed $20,000,000 in the aggregate, in each
case so long as the same are not syndicated and do not breach Section 5.01(b) of
the Acquisition Agreement (the “Borrower Existing Indebtedness”)) and (e) none
of Bank of America, Banc of America Bridge, BAS or Scotiabank becoming aware
after the date hereof of any information, or any event, development or change
relating to the Companies that, in our reasonable judgment, is inconsistent in a
material and adverse manner with any information or other matter (other than
Projections in respect of the Companies and any matter relating to financial
models and forward-looking underlying assumptions relating to such Projections)
disclosed to us by the Borrower prior to the date hereof.

 

Annex III-1



--------------------------------------------------------------------------------

In addition, the closing and the initial extension of credit under the Senior
Credit Facilities and the extension of the Bridge Loans under the Bridge
Facility will be subject to the following:

(i) Reference is made to the certain Agreement and Plan of Merger among the
Borrower, Ashland Sub One Inc. and Hercules Incorporated of even date herewith
(collectively with all schedules and exhibits thereto, and as modified pursuant
to the immediately following sentence, the “Acquisition Agreement”). The
Acquisition Agreement shall not have been altered, amended or otherwise changed
or supplemented or any condition therein consented to or waived without the
prior written consent of the Lenders (other than a waiver by the Acquired
Business of the condition set forth in Section 7.03(c) of the Acquisition
Agreement and other than any other such alterations, amendments, changes,
supplements, consents or waivers that are not materially adverse individually or
in the aggregate to the interests of the Lead Arrangers or Lenders). The
Acquisition shall have been consummated in accordance with the terms of the
Acquisition Agreement, as its provisions may from time to time have been
altered, amended, changed, supplemented, consented to or waived in accordance
with the immediately preceding sentence. All principal, interest and other
amounts outstanding in connection with existing debt of the Companies that is
material, individually or in the aggregate, shall have been paid in full and any
liens securing such debt shall be released, except for (i) in the case of the
Acquired Business and its subsidiaries, (a) the 6.50% junior subordinated
deferrable interest debentures due 2029 in an aggregate par value of
approximately $282,000,000; (b) interest rate and currency hedge exposure
aggregating (if it were to be terminated on the date hereof) approximately
$175,000,000, some of which may, at the option of certain of the respective
counterparties thereto, be due and payable following the Acquisition;
(c) reimbursement obligations in respect of letters of credit in the aggregate
amount of approximately $50,000,000 as of the date hereof (which will be
backstopped or rolled over as part of the rolledover or backstopped L/Cs as set
forth in Annex I); (d) indebtedness for borrowed money of foreign subsidiaries
of the Acquired Business in the aggregate principal amount of approximately
$74,000,000 as of June 30, 2008; and (e) other debt incurred by the Acquired
Business after the date hereof pursuant and subject to Section 5.01(a) of the
Acquisition Agreement (it being understood for the avoidance of doubt that the
Acquired Business’ accounts receivables facility will be terminated as of the
Closing Date) and (ii) in the case of the Borrower and its subsidiaries, the
Borrower Existing Indebtedness (other than its existing revolving credit
facility, which shall be repaid and terminated in full prior to or concurrently
with the closing) ((i) and (ii) collectively, the “Indebtedness to Remain
Outstanding”). Since the date of this Commitment Letter, there shall not have
been any Event (as defined below) that, individually or in the aggregate, is
having or would reasonably be expected to have a Material Adverse Effect on the
Acquired Business. “Material Adverse Effect” means any change, effect, event,
occurrence, state of facts or development (an “Event”) that materially adversely
affects the business, financial condition, or annual results of operations of
the Acquired Business and its Subsidiaries (as defined in the Acquisition
Agreement), taken as a whole; provided, however, that a “Material Adverse
Effect” shall not include any Events directly or indirectly resulting from:
(i) changes or conditions generally affecting the businesses or industries in
which the Acquired Business and its Subsidiaries operate, to the extent such
changes or conditions do not materially and disproportionately impact the
Acquired Business and its Subsidiaries, taken as a whole, (ii) changes or
conditions in U.S., European, Asian or Latin American or global, international,
or general economic, regulatory, or political conditions (including calamities,
the outbreak or escalation of hostilities or acts of war or terrorism), to the
extent such conditions do not materially and disproportionately impact the
Acquired Business and its Subsidiaries, taken as a whole, (iii) changes or
conditions generally affecting the financial, securities or credit markets,

 

Annex III-2



--------------------------------------------------------------------------------

(iv) any failure, in and of itself, by the Acquired Business to meet any
projections, forecasts, revenue or earnings estimates for any period ending on
or after the date of this Commitment Letter (it being understood that the facts
or occurrences giving rise to or contributing to such failure that are not
otherwise excludable may be deemed to constitute, or be taken into account in
determining whether there has been or will be, a Material Adverse Effect),
(v) the public announcement, pendency, execution, delivery or existence of the
Acquisition Agreement, the Acquisition and the other Transactions, including the
Acquired Business’ compliance with the Acquisition Agreement and the impact of
the Acquisition Agreement, the Acquisition and the other Transactions on the
relationships of the Acquired Business with its employees, independent
contractors, customers, suppliers, licensors, licensees, distributors,
Governmental Entities (as defined in the Acquisition Agreement) and other third
parties with whom the Acquired Business has business dealings, (vi) changes in
GAAP (as defined in the Acquisition Agreement), Applicable Law (as defined in
the Acquisition Agreement) or accounting standards (or interpretations thereof)
or accounting estimates of existing contingent liabilities under GAAP, (vii) any
changes in the market price or trading volume of the Company Common Stock (as
defined in the Acquisition Agreement) (it being understood that the facts or
occurrences giving rise to or contributing to such changes in market price or
trading volume that are not otherwise excludable may be deemed to constitute, or
be taken into account in determining whether there has been or will be, a
Material Adverse Effect), (viii) any litigation arising from allegations of a
breach of fiduciary duty relating to the Acquisition Agreement or the
Acquisition and the other Transactions or (ix) changes in any analyst’s
recommendations, any corporate default or equivalent credit ratings (whether by
Moody’s, Standard & Poor’s or other recognized credit rating agencies) or any
other recommendations or ratings as to the Acquired Business or its Subsidiaries
(including, in and of itself, any failure to meet analyst projections).

(ii) The Administrative Agent under each Facility shall have received
(a) satisfactory opinions of counsel to the Borrower and the Guarantors (which
shall cover, among other things, authority, legality, validity, binding effect
and enforceability of the documents for such Facility and, in the case of the
Senior Credit Facilities, creation and perfection of the liens granted
thereunder on the Collateral, and in each case subject to customary and
reasonable assumptions, qualifications and limitations) and of appropriate local
counsel and such corporate resolutions, certificates and other documents as such
Administrative Agent shall reasonably require and (b) satisfactory evidence that
in the case of the Senior Credit Facilities, the Administrative Agent (on behalf
of the Senior Lenders) shall have a valid and perfected first priority lien and
security interest in such capital stock and in the other Collateral as provided
in Annex I to the Commitment Letter. In the case of the Senior Credit
Facilities, all filings, recordations and searches necessary or reasonably
desirable in connection with the liens and security interests in the Collateral
shall have been duly made; all filing and recording fees and taxes shall have
been duly paid and any surveys, title insurance, landlord waivers or access
letters (if obtainable through the Companies’ commercially reasonable efforts
and only with respect to locations containing material amounts of tangible
Collateral) requested by the Administrative Agent with respect to real property
interests of the Borrower and its subsidiaries shall have been obtained. The
Administrative Agent shall have received evidence of the Borrower’s and the
Guarantors’ compliance with the insurance requirements of the loan
documentation, and the Administrative Agent shall have received endorsements
naming the Administrative Agent, on behalf of the Senior Lenders, as an
additional insured or loss payee, as the case may be, under all insurance
policies to be maintained with respect to the properties of the Borrower and the
Guarantors forming part of the Collateral. All loans made by the Lenders to the
Borrower or any of its affiliates shall be in full compliance with the Federal
Reserve’s regulations.

 

Annex III-3



--------------------------------------------------------------------------------

(iii) The Lead Arrangers and the Lenders shall have received: (A) audited
consolidated financial statements of the Borrower and its Subsidiaries for the
three fiscal years most recently ending at least 60 days prior to the
Acquisition, unaudited consolidated financial statements of the Companies for
any interim monthly periods ending at least 20 days prior to the Acquisition and
quarterly periods ending at least 35 days prior to the Acquisition, and pro
forma financial statements as to the Companies giving effect to the Transaction
for the most recently completed fiscal year, the period commencing with the end
of the most recently completed fiscal year and ending with the most recently
completed month and the most recently completed twelve month period, which in
each case, (1) shall be satisfactory in form and substance to the Lead
Arrangers, (2) shall not be materially inconsistent with the Pre-Commitment
Information, and (3) shall meet the requirements of Regulation S-X under the
Securities Act of 1933, as amended, and all other accounting rules and
regulations of the SEC promulgated thereunder applicable to a registration
statement under such Act on Form S-1; (B) audited consolidated financial
statements of the Acquired Business and its Subsidiaries for the three fiscal
years ended most recently ending at least 60 days prior to the Acquisition,
unaudited consolidated financial statements of the Companies for any interim
monthly periods ending at least 20 days prior to the Acquisition and quarterly
periods ending at least 35 days prior to the Acquisition, which in each case,
(1) shall be satisfactory in form and substance to the Lead Arrangers and the
Lenders, (2) shall not be materially inconsistent with the Pre-Commitment
Information, and (3) shall meet the requirements of Regulation S-X under the
Securities Act of 1933, as amended, and all other accounting rules and
regulations of the SEC promulgated thereunder applicable to a registration
statement under such Act on Form S-1; (C) forecasts prepared by management of
the Companies, each in form satisfactory to the Lead Arrangers and the Lenders,
of balance sheets, income statements and cash flow statements for each quarter
for the first four quarters following the Closing Date and for each of the first
five years following the Closing Date commencing with the first fiscal year
following the Closing Date; (D) the pro forma financial statements delivered
pursuant to clauses (A) and (B) above and the forecasts delivered pursuant to
clause (C) above shall be prepared in good faith and on the basis of the
assumptions that are stated therein, which assumptions are fair in light of the
then existing conditions or, to the extent including projections or
forward-looking information, in accordance with the representations and
warranties of the Borrower in clauses (a) and (b) of Section 3 of the Commitment
Letter, and, in the case of each of (1), (2) and (3) above, the chief financial
officer of the Borrower shall have provided the Lead Arrangers a written
certification to that effect and (E) copies of written certifications from the
chief executive officer and chief financial officer of the Borrower that are
required to be issued by Section 906 and Section 302 of the Sarbanes-Oxley Act
of 2002.

(iv) Each of the Senior Credit Facilities, the Bridge Facility and the Senior
Notes shall have received ratings from Moody’s and S&P at least 30 days prior to
the Closing Date.

(v) The Companies shall have complied in all material respects with all of the
terms of the Fee Letter, including, without limitation, Section 2 thereof, and,
if the Commitment Letter shall have been accepted as to the Bridge Facility, the
Engagement Letter to be complied with on or before such date. All accrued
reasonable and invoiced fees and expenses of the Administrative Agent, the
Senior Lead Arrangers, the Bridge Lead Arrangers and the Lenders

 

Annex III-4



--------------------------------------------------------------------------------

(including the reasonable and invoiced fees and expenses of Cahill Gordon &
Reindel LLP, counsel for the Administrative Agent and the Lead Arrangers and
local counsel for the Administrative Agent) then invoiced shall have been paid.

(vi) In the case of the Senior Credit Facilities, the Administrative Agent shall
have received satisfactory evidence of receipt by the Borrower of not less than
$750.0 million cash proceeds from the advance of the Bridge Loans or the
issuance by the Borrower of the Senior Notes; and, in the case of the Bridge
Facility, the Lead Arrangers shall have received evidence satisfactory to the
Lead Arrangers that all other conditions to commitments of the Senior Lenders
under the Senior Credit Facilities have been satisfied, in each of the foregoing
cases, subject to any re-allocation of amounts permitted under Section 3 of the
Fee Letter.

(vii) In the case of the Bridge Facility, (A) not later than 30 days prior to
the Closing Date, the Companies shall have completed and made available to the
Lead Arrangers and potential investors copies of an offering memorandum for the
offer and sale of the Senior Notes pursuant to Rule 144A of the rules and
regulations under the Securities Act containing such disclosures as may be
required by applicable laws, as are customary and appropriate for such a
document or as may be reasonably required by the Lead Arrangers (including all
audited, pro forma and other financial statements and schedules of the Companies
of the type that would be required in a registered public offering of the Senior
Notes on Form S-1 and including commercially reasonable efforts to deliver a
customary “comfort letter” from the independent public accountants for the
Companies in form and substance satisfactory to the Lead Arrangers), (B) senior
management and officers of the Borrower shall have made themselves available
(subject to the reasonable notice and scheduling) for due diligence and a road
show and other meetings with potential investors for the Senior Notes as
required by the Lead Arrangers in their reasonable judgment to market the Senior
Notes and (C) the Borrower shall have used commercially reasonable efforts to
cause the senior management and officers of the Acquired Business to make
themselves available (subject to the reasonable notice and scheduling) for due
diligence and a road show and other meetings with potential investors for the
Senior Notes as required by the Lead Arrangers in their reasonable judgment to
market the Senior Notes.

(viii) (A) With respect to the Acquired Business and its subsidiaries
(immediately prior to giving effect to the Acquisition), the representations and
warranties with respect to the Acquired Business and its subsidiaries shall be
true and correct to the extent required by the condition set forth in
Section 7.02(a) of the Acquisition Agreement;

(B) with respect to the Acquired Business and its Subsidiaries (immediately
after giving effect to the Acquisition), the following representations and
warranties shall in each case be true and correct in all material respects:
(1) corporate power and authority, due execution, delivery and enforceability of
the loan documentation, (2) no material violation of law, material contracts
(with material contracts of the Acquired Business being those set forth in the
schedules to the Acquisition Agreement) or organizational documents, (3) Federal
Reserve margin regulations and the Investment Company Act and (4) perfected
liens, security interests and charges in favor of the Administrative Agent;

(C) with respect to the Borrower and its subsidiaries (excluding subsidiaries
acquired as part of the Acquisition), the representations and warranties in the
loan documentation in respect

 

Annex III-5



--------------------------------------------------------------------------------

of (1) perfected liens, security interests and charges in favor of the
Administrative Agent and (2) corporate status (7.01), corporate power and
authority, enforceability (7.05), no violation of law, contracts or
organizational documents (7.04), disclosure (but without representation of no
material adverse change) (7.10), no material litigation (7.03), accuracy and
completeness of specified financial statements and other information (but
without representation of no material adverse change) (7.02), no required
governmental (including without limitation exchange control) or third party
approvals or consents (7.06), use of proceeds/compliance with margin regulations
(7.07), status under Investment Company Act (7.11), ERISA matters (7.08),
environmental matters (7.14), tax status and payment of taxes (7.09), defaults
(7.13), insurance (7.15) and reportable transactions (7.16) shall be true and
correct in all material respects; provided, however, that in the event of any
inaccuracy in any material respect of any representations and warranties listed
in this subclause (2) the Borrower shall be permitted to satisfy the requirement
in respect of such representations and warranties (each a “Subject Rep”) if in
each case the corresponding representation and warranty contained in the section
of the Revolving Agreement referenced in the parenthetical adjacent to the
Subject Rep above can be made by the Borrower true and correct in all material
respects (for the purposes of this clause (viii) only, without giving effect to
any termination of the Revolving Agreement occurring on or before the Closing
Date); and

(D) no default or event of default shall have occurred and be continuing under
any of clauses (i), (v) and (vii) (limited to assertions by a Company) of Events
of Default; and no event of default shall have occurred and be continuing under
any of the other clauses thereof.

As used herein, the term “Revolving Agreement” shall mean the Credit Agreement
dated as of April 9, 2007 among the Borrower, The Bank of Nova Scotia, as
administrative agent, a joint lead arranger and book manager, Bank of America,
N.A., as syndication agent, SunTrust Bank, Inc., JP Morgan Chase Bank, N.A. and
Citibank, N.A., collectively as co-documentation agents, Banc of America
Securities LLC as a joint lead arranger and the lenders party thereto, as in
effect on the date hereof and as hereafter modified, but only so long as no such
modification is materially adverse to the interests of the Lead Arrangers or
Lenders. For the purpose of determining compliance with the foregoing, (I) the
audited consolidated balance sheet and statements of income, common stockholders
equity and cash flows and the unaudited consolidated balance and statements of
income, common stockholders equity and cash flows referred to in Section 7.02 of
the Revolving Agreement shall be deemed to refer to the most recent audited
consolidated balance sheet and statements of income, common stockholders equity
and cash flows and unaudited consolidated balance sheet and statements of
income, common stockholders equity and cash flows, respectively, delivered to
the Lead Arrangers, (II) the following defined terms used in the Revolving
Agreement shall be deemed to refer to the equivalent defined term under the loan
documentation: Consolidated, Lenders, Agreement, Notes, Effective Date, Loans,
Letters of Credit, Majority Lenders, Default, Property and (III) other
appropriate conforming changes to the loan documentation may be indicated as the
parties may reasonably agree.

 

Annex III-6



--------------------------------------------------------------------------------

ANNEX IV

SUMMARY OF TERMS AND CONDITIONS

$200.0 MILLION ACCOUNTS

RECEIVABLE FACILITY

 

Borrower/Servicer/ Seller:

Certain Subsidiaries of Ashland Incorporated.

 

Issuer:

A bankruptcy remote SPE of the Seller.

 

Term of Facility:

364-days, expected (but not required) to be renewed annually.

 

Concentration Limits:

To be applied to obligors using standard rating agency methodology.

 

Eligible Receivables:

Standard eligibility criteria for such transactions.

 

Required Reserves:

Comprised of reserves for portfolio losses, dilution, yield and servicing.

 

Servicer Defaults:

Usual and customary for transactions of this nature.

 

Termination Events:

Customary for transactions of this nature.

 

Annex IV-1